Citation Nr: 0838240	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  04-19 469	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for left shoulder 
disability.

2.  Entitlement to an increased rating for recurrent right 
shoulder dislocation, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1969.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO), in Detroit, Michigan that 
denied service connection for a left shoulder disorder, and 
an evaluation in excess of 20 percent for right shoulder 
disability.  

The veteran was afforded a videoconference hearing at the RO 
in May 2006 before the undersigned Veterans Law Judge sitting 
at Washington, DC.  The transcript is of record.

The case was remanded by decisions of the Board dated in June 
2006 and October 2007.


FINDINGS OF FACT

1.  Claimed left shoulder symptoms in service did not result 
in a chronic disorder; a left shoulder disorder, including 
arthritis, was first clinically demonstrated many years after 
discharge from active duty.

2.  A left shoulder disorder has not been caused or made 
worse by service-connected right shoulder disability.  

3.  Post operative recurrent right shoulder dislocation is 
manifested by findings that include forward flexion to no 
less than 70 degrees, abduction to no less than 70 degrees, 
internal rotation to no less than 70 degrees and severely 
reduced internal rotation.  

4.  The evidence reflects that there is an additional 15 
degree loss of abduction due to increased pain with 
repetitive use, weakened movement, excess fatigability and 
moderate to severe functional loss due to constant pain of 
the right shoulder. 


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in or 
aggravated by service, and is not proximately due to or the 
result of service-connected right shoulder disability. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.310 (2008).

2.  Resolving the benefit of the doubt in favor or the 
veteran, the criteria for an evaluation of 30 percent for 
recurrent right shoulder dislocation are met. 38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 
4.71a, Diagnostic Codes 5201-5203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he now has a left shoulder disorder 
that is related to service, or is secondary to service-
connected right shoulder disability for which service 
connection should be granted.  He also contends that the 
symptoms associated with the service-connected right shoulder 
disorder are more severely disabling than reflected by the 
currently assigned disability evaluation and warrant a higher 
rating.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice should be provided prior to an initial 
unfavorable decision on a claim by the VA agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In this case, the duty to notify was not fully satisfied 
prior to the initial unfavorable decisions on the claims.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may be cured by fully compliant 
notice followed by readjudication of the claim. See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice 
was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for 
the issuance of a VCAA notice followed by readjudication of 
the claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

The VCAA duty to notify was satisfied subsequent to the 
initial AOJ decisions as to the issues under consideration by 
letters dated in July 2006 and October 2007 that fully 
addressed all notice elements.  The Board finds that this 
error was not prejudicial to the appellant because actions 
taken by VA after providing effective notice essentially 
cured the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of the claims and 
given ample time to respond, but the AOJ also readjudicated 
the claims in a supplemental statement of the case issued in 
May 2008 after adequate notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to decide this appeal as the timing error does not affect the 
essential fairness of the adjudication.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant as to these matters. See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Extensive VA and private 
clinical records have been submitted in support of the claim.  
The veteran was afforded VA examinations over the course of 
the appeal, most recently in August 2006, which included 
medical opinions.  He presented testimony on personal hearing 
in May 2006.  The case was remanded for further development 
by decisions of the Board dated in June 2006 and October 
2007.  Voluminous records were obtained from the Social 
Security Administration.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate any additional evidence 
that is necessary or is able to be secured for a fair 
adjudication of the claims.  The claims are ready to be 
considered on the merits.

1.  Service connection for a left shoulder disorder.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. § 1110, 1131 (West 2002 
& Supp 2008); 38 C.F.R. § 3.303 (2008).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2008).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not in fact shown to be 
chronic or where the diagnosis of chronicity may legitimately 
be questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 3.303 
(2008).

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after active service. 38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp 2008); 38 C.F.R. 
§§ 3.307, 3.309 (2008).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disorder. 38 C.F.R. § 3.310 (2008). This 
includes disability made chronically worse by service-
connected disability. See Allen v. Brown, 7 Vet. App. 439 
(1995).

Factual Background

The veteran's service medical records reflect that he 
sustained injury to the right shoulder in a fall from a 
tractor in 1968 that resulted in chronic dislocations for 
which surgery was ultimately performed.  While being treated 
for right shoulder symptoms in August 1969, it was recorded 
that he had had dislocation of the left shoulder one month 
before.  It was noted that there was no definite 
documentation or X-ray evidence of such.  He related that 
since that time he had not had any problems with the left 
shoulder and had been doing full and normal activities 
without it bothering him too much.  Examination of the left 
shoulder disclosed no instability or dislocation.  In view of 
the fact that there was no X-ray to prove left shoulder 
dislocation, the examiner surmised that, "I don't think that 
he had a true dislocation of the left shoulder."  The 
veteran was advised to return to the hospital for an X-ray if 
he had another episode of left shoulder dislocation.  

On examination in September 1969 for discharge from active 
duty, no left shoulder finding or defect was recorded.  

The appellant was afforded a VA compensation and pension 
examination in November 1970 and reported that in August or 
September 1969 he saw a doctor for his left shoulder but that 
X-rays were negative and a dislocation was never proved.  He 
related that he currently had no trouble with the left 
shoulder but that the last time it had popped out was for a 
few moments a few weeks before.  He said that it was sore for 
a few days afterwards.  On musculoskeletal examination, the 
left shoulder was reported to be normal.  An X-ray of the 
left shoulder revealed a normal study.  A diagnosis of 
history of recurrent dislocation of the left shoulder was 
rendered.

The veteran filed a claim for arthritis in the shoulders in 
June 2003.  On VA examination in August 2003, the appellant 
reported bilateral intermittent arthritic shoulder, hip and 
knee pain.  No left shoulder diagnosis was given.  In 
February 2004, he claimed that a left shoulder disorder was 
secondary to right shoulder disability. 

The veteran presented testimony on personal hearing on appeal 
in May 2006 to the effect that he believed that the trauma 
that caused the service-connected right shoulder disorder 
also induced left shoulder disability.  He indicated that he 
had been experiencing left shoulder symptomatology for many 
years.

Pursuant to the Board's 2006 remand, the appellant was 
provided a VA joints examination in August 2006.  The 
examiner noted that the claims folder was reviewed.  The 
veteran stated that prior to service, he had no problems with 
his shoulders.  He related that his left shoulder started to 
become painful in 1970 but denied any significant injuries.  
Examination of the left shoulder revealed normal contour.  
There was no atrophy or deformity, pain or tenderness.  There 
was mild crepitation on movement without pain.  Range of 
motion was somewhat reduced.  No abnormal neurological 
findings were elicited. 

An X-ray of the left shoulder was interpreted as showing 
glenohumeral arthritis with acromioclavicular arthritis.  The 
examiner stated that "It is my opinion that it is not likely 
that the condition of the left shoulder is related to any in-
service disease or injury.  Any change in the use or the 
favoring of the service-connected right shoulder would not 
have affected the left shoulder."

Legal Analysis

Review of the record discloses that the veteran did report 
left shoulder symptoms while on active duty.  However, 
service medical records do not show that he sought further 
treatment for the left shoulder although requested to do so 
if symptoms recurred.  When examined by VA in November 1970, 
a little more than a year after discharge from active duty, 
he again referred to left shoulder symptomatology.  On 
subsequent physical examination, no abnormality of the left 
shoulder was detected, to include on X-ray.  Ensuing post 
service private and VA clinical data reflect no complaints, 
findings or treatment for the left shoulder over the many 
years.

The appellant complained of an arthritic process of the left 
shoulder on VA examination in August 2003.  Arthritis of the 
left shoulder was demonstrated on X-ray on VA examination in 
2006.  The Board points out, however, that the degenerative 
changes affecting the left shoulder are not clinically 
demonstrated for more than 30 years after separation from 
active duty in 1969.  The Board finds that even if the 
veteran did experience left shoulder symptomatology in 
service and shortly thereafter as contended, continuity of 
inservice symptomatology is not established. See 38 C.F.R. 
§ 3.303.  No physician of record has related any current left 
shoulder disability to the veteran's period of active duty.  
Moreover, on VA examination in August 2006, following review 
of the record, the examiner clearly found that the left 
shoulder was not related to service disease or injury, and 
that the service-connected right shoulder had not affected 
the left shoulder.  Under the circumstances, the Board must 
find that a left shoulder disorder may not be directly or 
presumptively attributed to active service, nor may it be 
found to be proximately due to or the result of a service-
connected disability on any basis. See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2008); Allen v. Brown, 7 Vet. 
App. 439 (1995).  Therefore, the preponderance of the 
evidence is against the claim, and service connection for a 
left shoulder disorder must be denied.

2.  Increased rating for right shoulder disability.

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).

The veteran's entire history is reviewed when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2008).

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. 38 C.F.R. 
§ 4.40 (2008).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement. 
38 C.F.R. § 4.45 (2008).  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity. 38 
C.F.R. § 4.10 (2008).



Factual Background

The veteran most recently requested an increased rating for 
right shoulder disability in June 2003.  He was afforded a VA 
examination in July 2003.  It was noted that he was left 
handed and used his right hand for hunting.  The appellant 
complained of right shoulder pain all the time.  He denied 
flare-ups of pain and used no assistive devices.  He had been 
prescribed Celebrex which he stated helped some, and utilized 
massage occasionally and deep heat rub.  The veteran 
described routine difficulty reaching over waist, lifting to 
waist level, working overhead, intermittent dislocations, and 
pain with driving.  It was noted that he was working full 
time with no time lost in the past 12 months.  He reported 
four to five dislocations of the right shoulder at work that 
he had been able to resolve on his own.

On physical examination, flexion, abduction, internal and 
external active range of motion of the left shoulder was 95, 
80, 80, and -35 degrees, respectively.  An X-ray of the right 
shoulder was interpreted as showing severe degenerative 
arthritis.  The examiner stated that veteran's usual range of 
motion was not additionally limited by pain, weakness, 
stiffness, swelling, instability and easy fatigue/lack of 
endurance.

The veteran was afforded a VA orthopedic consultation in 
October 2004 for right shoulder activity-related pain at 
night.  He was noted to be left-hand dominant.  Examination 
disclosed no local sign of infection.  Abduction was to 70 
degrees and elevation was to 70 degrees.  He had crepitus 
with range of motion.  Conservative and surgical treatment 
options were discussed.  

The veteran presented testimony on personal hearing in May 
2006 to the effect that he was restricted in performing 
household and yard chores.  He stated that the shoulder 
dislocated two or three times a month.  He said that he had 
decreased strength in the right shoulder, had problems 
lifting things with the right upper extremity and had 
decreased grasping strength.  The veteran related that he had 
to take Tylenol #3 three times a day and had trouble sleeping 
due to pain.  He testified that he had problems when dressing 
and grooming himself using the right arm.

Pursuant to the Board's 2006 remand, a VA joints examination 
was performed in August 2006.  It was noted that the claims 
folder was reviewed.  The veteran was reported to be retired 
from his civilian job in a stock room.  He complained of 
right shoulder pain of eight to nine on a 10 scale.  He said 
that he took codeine tablets three times a day which seemed 
to help.  It was reported that there was a history of flare-
ups of pain and that activities of daily living were limited.  
He stated that he was unable to raise the arm over his head 
and had limitation of motion.  The appellant reported 
instability of the right shoulder and a tendency for it to 
come out of the socket.  He related that he could not lift or 
carry anything heavy.  He related, however, that the 
condition had remained stable without any significant 
increase in symptoms.  

On physical examination, it was observed that there was 
normal contour of the right shoulder with an axillary 
surgical scar that was nontender.  No deformity was noted.  
Tenderness was elicited anteriorally, and there was mild 
crepitation.  There was also mild deltoid atrophy.  

Active range of motion studies revealed abduction to 80 
degrees without pain, forward flexion to 70 degrees without 
pain, external rotation to 35 degrees without pain, and 
internal rotation to 70 degrees.  Power was 4/5 with 
complaint of pain.  Repetitive motion increased pain with 
additional loss of motion of 15 degrees of abduction.  The 
apprehension test and sulcus sign were negative.  

An X-ray of the right shoulder revealed glenohumeral 
arthritis with sclerosis and narrowing of the joints.  The 
diagnosis was essentially the same.  The examiner commented 
that the right shoulder exhibited some weakened movement and 
excess fatigability.  It was opined that there was moderate 
to severe work-related functional impairment due to the right 
shoulder. 

Medical records obtained from the Social Security 
Administration primarily consist of VA outpatient clinical 
records that reflect treatment for multiple complaints and 
disorders, including continuing right shoulder follow-up.  
The grant letter indicates that the appellant's primary 
diagnosis for the award was osteoarthritis of the shoulder 
and spine.

Legal Analysis

The Board has carefully considered the extensive evidence of 
record, as well as the veteran's statements and testimony in 
support of the claim relative to the rating criteria for 
shoulder impairment.  

The RO has rated the service-connected right shoulder 
disability under 38 C.F.R. § 4.71a, Diagnostic Code 5202 for 
impairment of the humerus.  The Board will also consider the 
disability under other potentially applicable Diagnostic 
Codes since the veteran's service-connected disability also 
involves limitation of motion.  The Board finds that 
alternative ratings under Diagnostic Codes 5200 (ankylosis of 
the scapulohumeral articulation), 5201 (loss of motion) and 
Diagnostic Code 5203, (impairment of the clavicle or scapula) 
are also appropriate. See Butts v. Brown, 5 Vet. App. 532 
(1993) (implicitly holding that the BVA's selection of a 
Diagnostic Code may not be set aside as "arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with law," if relevant data is examined and a 
reasonable basis exists for its selection) (Citations 
omitted).

Currently the veteran is in receipt of the maximum allowable 
rating under Diagnostic Code 5203, so the Board will address 
the remaining applicable Diagnostic Codes.

The evidence reflects that the veteran is left-handed.  His 
disability involves the right shoulder, which is his minor 
extremity.  A 30 percent evaluation requires limitation of 
movement to a point 25 degrees from the side. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2008).

Average normal range of motion of the shoulder is forward 
elevation (flexion) from zero to 180 degrees; abduction from 
zero to 180 degrees; external rotation from zero to 90 
degrees; and internal rotation from zero to 90 degrees.  When 
the arm is held at the shoulder level, the shoulder is in 90 
degrees of either forward elevation (flexion) or abduction. 
38 C.F.R. § 4.71 (2008).

For the assignment of disability rating in excess of 20 
percent under Diagnostic Code 5200, there must be 
intermediate between favorable and unfavorable ankylosis 
(scapula and humerus move as one piece) of the minor 
scapulohumeral articulation, which would warrant the 
assignment of a 30 percent rating.  A 40 percent rating is 
granted for unfavorable ankylosis with abduction limited to 
25 degrees from side.. See 38 C.F.R. § 4.71a, Diagnostic Code 
5200 (2008).

Under Diagnostic Code 5202, fibrous union of the minor 
humerus warrants a 40 percent rating, nonunion (false flail 
joint) of the minor humerus warrants a 50 percent rating, and 
loss of head (flail shoulder) of the minor humerus warrants a 
70 percent rating. See 38 C.F.R. § 4.71a, Diagnostic Code 
5202 (2008).

A review of the evidence reflects that the veteran's right 
shoulder impairment does not exceed the criteria for a 20 
percent rating under the applicable criteria for orthopedic 
impairment.  Although he has limited motion, the evidence 
does not show that it is limited to 25 degrees from the side.  
The range of motion results obtained over the appeal period 
reflect forward flexion to no less than 70 degrees, abduction 
to no less than 70 degrees, and internal rotation to no less 
than 70 degrees.  The appellant is shown to have severely 
reduced internal rotation, but the findings overall still do 
not reflect motion to be limited to 25 degrees from the side.  
The evidence also fails to show either favorable or 
unfavorable ankylosis.  Arthritis is demonstrated, but there 
is no evidence of fibrous union or nonunion of the minor 
humerus, nor of loss of head (flail shoulder) of the minor 
humerus.  Therefore, when considering all of the findings 
above, the evidence fails to show that an increased rating 
for the veteran's right shoulder disability is warranted 
based on orthopedic impairment in accordance with the rating 
criteria.

The Board notes, however, that while the appellant does not 
display sufficient evidence of limitation of motion of the 
right shoulder to warrant more than a 20 percent under the 
applicable rating criteria, recent medical reports also 
demonstrate severe arthritis, constant pain, crepitus and 
some tenderness.  The Board is mindful that a higher rating 
may be considered based on functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59. 
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  In this instance, the evidence 
documents complaints of significant pain with flare-ups for 
which the appellant receives continuing treatment.  Codeine 
has been prescribed for pain and surgical intervention has 
been discussed.  On VA examination in August 2006, it was 
found that there is an additional 15-degree loss of abduction 
due to increased pain with repetitive use, weakened movement, 
excess fatigability and moderate to severe functional loss 
due to pain of the right shoulder.  In view of such, the 
Board finds that the veteran's complaints of pain, weakness, 
frequent dislocation and functional impairment, when 
considered with crepitus, tenderness and limitation of motion 
more nearly approximate a 30 percent evaluation.  Under the 
circumstances, the Board resolves the benefit of the doubt in 
favor of the veteran by finding that a rating of 30 percent, 
but no higher, is warranted for postoperative residuals of 
recurrent right shoulder dislocation.


ORDER

Service connection for a left shoulder disorder is denied.

An increased rating of 30 percent for recurrent right 
shoulder dislocation is granted subject to controlling 
regulations governing the payment of monetary awards.



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


